775 A.2d 1063 (2001)
In re John L. BEAMAN, Respondent.
A Member of the Bar of the District of Columbia Court of Appeals.
No. 01-BG-173.
District of Columbia Court of Appeals.
April 12, 2001.
Before FARRELL and REID, Associate Judges, and KING, Senior Judge.
PER CURIAM:
The Board on Professional Responsibility ("Board"), in accord with the Hearing Committee, has found that respondent, John L. Beaman, violated Rule 8.4(d) of the District of Columbia Rules of Professional Conduct and D.C. Bar R. XI, § 2(b)(3) by failing to respond to inquiries from Bar Counsel and orders of the Board. The Board recommends that respondent be suspended for thirty days.
Bar Counsel has informed the court that she takes no exception to the Board's report and recommendation. Respondent has not filed any exceptions to the Board's report and recommendation.
This court will accept the Board's findings as long as they are supported by substantial evidence in the record. D.C. Bar R. XI, § 9(g)(1). In this case, respondent conceded before the Board that he failed to cooperate with Bar Counsel and failed to comply with the Board's orders to do so.
We will impose the sanction recommended by the Board "unless to do so would foster a tendency toward inconsistent dispositions for comparable conduct or would otherwise be unwarranted." Id. Our deference to the Board is heightened in this case because its recommendation is unopposed. See D.C. Bar R. XI, § 9(g)(2); In re Delaney, 697 A.2d 1212, 1214 (D.C. 1997). The sanction recommended by the Board is not inconsistent with discipline imposed in similar cases, see, e.g., In re Lilly, 699 A.2d 1135 (D.C.1997); thus, we accept it. Accordingly, it is
ORDERED that John L. Beaman is suspended from the practice of law in the District of Columbia for the period of thirty days, effective thirty days after the date of this order. We direct respondent's attention to the requirements of D.C. Bar R. XI, § 14(g), and their effect on his eligibility for reinstatement. See D.C. Bar R. XI, § 16(c).
So ordered.